                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


     FIRST STUDENT, INC.,

                        Petitioner,

                v.

     GENERAL TEAMSTERS LOCAL                Case No. 3:18-cv-00305-SLG
     959, STATE OF ALASKA,

                        Respondent.


              ORDER REGARDING MOTION FOR ATTORNEY FEES

        Before the Court at Docket 50 is respondent Teamsters Local 959’s Motion

for Attorney Fees.      Teamsters Local 959 requests $8,625 in attorney fees.

Petitioner First Student, Inc. responded in opposition at Docket 54. Also before

the Court, at Docket 52, is Teamsters Local 959’s Motion to Accept Late Filed

Motion for Attorney Fees and Attendant Documents. First Student responded in

opposition at Docket 55.

I.      Late filed motion

        Having reviewed the declaration of counsel at Docket 53, the Court will allow

the late-filed Motion for Attorney Fees. Accordingly, the motion at Docket 52 will

be granted.

//

//

//

//
II.      Merits of the Motion for Attorney Fees

         In December of 2018, First Student petitioned to vacate an arbitration award

issued in favor of Teamsters Local 959.1 First Student brought its case pursuant

to the Labor Management Relations Act (29 U.S.C. § 185(a)) and the Federal

Arbitration Act (9 U.S.C. § 10).2 On September 30, 2019, the Court entered

judgment in favor of Teamsters Local 959.3

         Teamsters Local 959 asserts that Alaska Rule of Civil Procedure 82 governs

the calculation of recoverable attorney fees in this case.4 However, because this

case was before the Court based on federal question jurisdiction, not diversity

jurisdiction, the Alaska Rules of Civil Procedure do not apply.5 Neither Section 10

of the Labor Management Relations Act nor Section 103 of the Federal Arbitration

Act contain an express authority to award attorney fees.6

         First Student asserts that the contract between the parties bars granting

attorney fees to Teamsters Local 959 because of a clause in the contract that




1
    Docket 1.
2
    Docket 1 at 1.
3
    Docket 47.
4
    Docket 50.
5
 See Disability Law Center of Alaska, Inc. v. Anchorage School Dist., 581 F.3d 936, 940–41 (9th
Cir. 2009) (“In a pure federal question case brought in federal court, federal law governs
attorney fees.”).
6
  See Metzler Contracting Co. LLC v. Stephens, 774 F. Supp. 2d 1073, 1088–89 (D. Haw. 2011)
(“Attorneys’ fees are not available under the Federal Arbitration Act.”).

Case No. 3:18-cv-00305-SLG, First Student, Inc. v. General Teamsters Local 959
Order Re Motion for Attorney Fees
Page 2 of 3
states “each party shall bear the expense of preparing its own case.”7 That clause,

however, directly precedes a clause discussing the cost of the arbitrator and other

arbitration-relation costs. It thus appears that the contract language regarding

expenses applies only to the arbitration itself and not to a civil suit brought to vacate

the decision of the arbitrator.8 Nonetheless, there does not appear to be any

language in the parties’ agreement that contemplates an order requiring the

payment of attorney fees to the prevailing party in a civil suit.                       Without any

contractual language to the contrary, the American Rule presumes that each party

should bear the cost of its own attorney’s fees.9

          In light of the foregoing, the motion at Docket 52 is granted. The motion at

Docket 50 is denied.

          DATED this 27th day of November, 2019, at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




7
    Docket 54 at 3 (citing Docket 1-1 at 14).
8
  See Docket 1-1 at 14 (applicable section of the agreement between the parties, which
discusses the selection of an arbitrator, the date, time, and location of arbitration, the finality of
the arbitrator’s decision, and the authority of the arbitrator).
9
    Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240 (1975).

Case No. 3:18-cv-00305-SLG, First Student, Inc. v. General Teamsters Local 959
Order Re Motion for Attorney Fees
Page 3 of 3
